Citation Nr: 9927589	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to October 1952.  

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating action entered by 
the regional office (RO), which denied service connection for 
PTSD.  The veteran expressed his disagreement with that 
decision in April 1996, and a statement of the case was 
issued later that month.  A substantive appeal was received 
in May 1996 and, in January 1998, the veteran appeared at a 
hearing conducted by the undersigned in Washington, DC.  In 
February 1998, the Board remanded the claim to the RO for 
additional development and, in April 1999, a supplemental 
statement of the case was issued.  The matter has since been 
returned to the Board.  


FINDINGS OF FACT

1.  VA medical personnel have diagnosed the veteran to have 
PTSD, as a result of experiences he described from the Korean 
War.  

2.  The veteran's DD Form 214 reflects that he was awarded 
the Korean Service Medal with 5 bronze campaign stars.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be addressed in this case is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (CAVC) 
(formerly known as the United States Court of Veterans 
Appeals) which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  See Morton 
v. West, 12 Vet.App. 477, 480 (1999) (noting that the Federal 
Circuit, in Epps v. Gober, supra, "rejected the appellant's 
argument that the Secretary's duty to assist is not 
conditional upon the submission of a well-grounded claim").

In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet.App. 128 (1997), 

In this case, the veteran's DD Form 214, Report of Separation 
from the Armed Forces of the United States, reflects that the 
veteran served in the Korean conflict, and was awarded the 
Korean Service Medal with 5 bronze campaign stars.  The 
evidence also includes several documents from VA medical 
personnel, including the report of an examination conducted 
for VA purposes in March 1999, which reflect that the veteran 
has been diagnosed to have PTSD, due to his experiences 
during service in the Korean War.  The stressful events the 
veteran has described from service include observing the 
remains of those who had been killed, and undergoing attacks 
by Chinese forces. 

Since there is medical evidence of the claimed disability, 
evidence of an in-service stressor or stressors (i.e., the 
veteran's accounts, which are presumed credible at this 
stage), and medical evidence of a nexus between the veteran's 
service and PTSD, he has submitted a well-grounded claim of 
service connection for PTSD.  


ORDER

To the extent that the veteran's claim for service connection 
for PTSD is well grounded, thereby giving rise to a duty to 
assist in its development, the appeal is granted.  


REMAND

By way of background, the Board observes that the RO was 
advised, in 1995, that the veteran's service personnel 
records and his service medical records could not be located 
at the National Personnel Records Center, and were presumably 
destroyed in an accidental fire at that location in 1973.  
The only documentary evidence of the veteran's service is his 
DD Form 214, to which reference has been made above.  

The veteran contends that he developed PTSD as a result of 
his experiences in Korea.  As indicated above, these 
experiences include observing the remains of those who had 
been killed in combat, and repelling attacks by Chinese 
forces.  The veteran's DD Form 214 reflects that he served 
one year, 4 months, and 6 days overseas.  It also shows that 
he served in Korea and Japan.  It does not specifically 
indicate, however, when he served in Korea, or the unit to 
which he was assigned during such service.  The absence of 
such basic information has made it rather difficult to verify 
the events the veteran has described as causing PTSD, and 
indeed, the primary reason the veteran's claim has not been 
granted by the RO is the inability to verify any of the 
stressors he has described.  

We have determined, above, that the veteran has presented a 
well-grounded claim of service connection for PTSD.  However, 
the United States Court of Appeals for Veterans Claims has 
held that, once a PTSD claim has been determined to be well 
grounded, this does not necessarily mean the claim will be 
granted.  As the Court has emphasized, 

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996); West v. Brown, 7 Vet.App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).

In the report of VA examination in March 1999 (in which the 
veteran was diagnosed to have PTSD), reference is made to 
"14 or 15 pages" of typewritten notes that the veteran 
apparently provided the examiner.  These notes evidently 
detailed events that happened to the veteran in Korea.  That 
typewritten report, however, has not been associated with the 
claims file, and, therefore, the RO has not had an 
opportunity to attempt to verify any of the events described 
in it.  Since stressor verification is of such significance 
in this case, before the Board enters its decision in this 
matter, a copy of the notes the veteran provided his examiner 
should be obtained, and an attempt should be made to verify 
the events that are presumably set forth therein.  

In addition, the Board notes that, in a cover letter 
accompanying information obtained from the U.S. Armed 
Services Center for Research of Unit Records, the Director of 
that organization suggested that Morning Reports can be used 
to verify personnel actions for the Korean War time frame.  
These are apparently maintained by the National Personnel 
Records Center.  If the veteran were to recall the unit to 
which he was assigned in Korea, the date he was assigned to 
that unit, and/or the date he was transferred out of that 
unit, it might then be possible to verify, by means of these 
Morning Reports, the veteran's period of service in Korea, 
and events which took place during that period.  Attempts to 
accomplish these actions should be made before the Board 
enters its decision on the merits of the veteran's claim.  

Although additional delay is regrettable, under the 
circumstances described above, the veteran's claim is 
remanded to the RO for the following action:  

1.  From either the veteran, or the Martinsburg VA 
Medical Center, the RO should attempt to obtain and 
associate with the claims file, the 14- or 15-page 
typewritten report the veteran prepared concerning 
his Korean War experiences, to which reference was 
made in the March 1999 VA examination report.  
After obtaining this document, the RO should 
undertake any logical steps to verify the events 
described in this document, to include contacting 
the U.S. Armed Services Center for Research of Unit 
Records, 7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150.  

2.  The RO should contact the veteran and ask him 
to identify the unit (or units) to which he was 
assigned in Korea, the date he was assigned to that 
unit, and the date he was transferred out of that 
unit.  Upon receipt of this information, the RO 
should contact the National Personnel Records 
Center, and request copies of the Morning Reports 
from the unit(s) the veteran identifies, and from 
the time frame when he transferred into, and out of 
this unit.  If the veteran's assignment to a 
particular unit in Korea is confirmed, the RO 
should then contact the U.S. Armed Services Center 
for Research of Unit Records, and request any 
available histories, or operational reports of that 
unit from the time frame of the veteran's service 
in such unit.  

3.  Next, the RO must make a specific 
determination, based upon the complete record, as 
to whether the veteran was exposed to a stressor or 
stressors in service, and if so, the nature of the 
specific stressor or stressors.  If the RO 
determines that the record establishes the 
existence of a stressor or stressors, the RO must 
specify what stressor or stressors in service it 
has determined are established by the record.  In 
reaching this determination, the RO should address 
any credibility issues raised by the record.  

4.  Then, the veteran should be afforded a VA 
psychiatric examination.  The purpose of this 
examination will be to determine whether the 
complete record supports a clear diagnosis of PTSD.  
If the veteran is found to have PTSD, the examiner 
should express an opinion for the record as to 
whether the veteran's claimed stressor(s) from his 
military service are etiologically related to any 
current PTSD.  The examining physician should 
specifically identify which stressor(s) are linked 
to any diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be established 
by the record.  All tests deemed necessary by the 
examiner must be conducted and the clinical 
findings and reasoning which form the basis of the 
opinions requested should be clearly set forth.  In 
the event the examiner finds that the veteran does 
not have PTSD, he or she should reconcile that 
conclusion with that of other physicians who may 
have differed with it.  The claims folder and a 
copy of this Remand must be made available to the 
examiner prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's service and medical history.  A notation 
to the effect that this record review took place 
should be included in the examination report.  

5.  After the foregoing actions have been 
accomplished, the RO should review the evidence of 
record, and then readjudicate its determination 
regarding the veteran's attempt to establish 
service connection for PTSD.  If this claim 
continues to be denied, the RO should furnish the 
veteran, and his representative, a supplemental 
statement of the case, which addresses all the 
evidence added to the record since the April 1999 
supplemental statement of the case was issued.  
They should then be given an opportunity to respond 
before the case is returned to the Board.  

No action is required of the veteran until he receives 
further notice, although he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals





